A motion has been filed by attorneys for Respondent for a re-hearing in this case, setting forth many questions alleged to have been "unconsidered" by the Court. It is insisted that the decision rendered would be most disastrous to the City of Largo and greatly complicate matters, that the decision excludes a large territory from the city limits the inhabitants of which are still willing to remain within the corporate limits and who do not join in the quo warranto proceedings.
None of these questions were overlooked and unconsidered by the Court. It is true that the effect of the decision may be "unfortunate" for the City of Largo in some respects, but the sponsors of the legislative Act extending the territorial boundaries of the city should have *Page 26 
taken into consideration the possibility (and even the probability) of such an act being questioned in the courts and the resultant effects should it be declared to be unconstitutional. The fact that there may be some (or even many) included within the annexed territory who desire to remain in the corporate limits does not make valid an Act passed in violation of the Constitution, and such an enactment cannot be justified upon the ground that some are willing to be so included.
As stated in the opinion it is now here repeated; "It is not for the court to determine what portions might be properly annexed, for drawing the boundary lines is a legislative act."
The co-relators were by an Act of the Legislature included within the city limits — they did not desire to be so included, their remedy was an attack upon the Act as a whole. This Court upon consideration has found the Act to be in violation of the Constitution, the opinion rendered so declares and orders a judgment of ouster. Such an order or judgment does not have the wholesale disastrous effect which seems to so alarm the respondent.
It seems unnecessary in this order to enter into a discussion of the various effects of the opinion which so perturb the movants, nor does the Court feel called upon to here distinguish between this opinion and the cases of State ex rel. Stuart, 97 Fla. 69, 120 So.2d 335, or Town of Boynton v. State,103 Fla. 1113, 138 So.2d 639; or State of Florida v. City of Clearwater, 139 So.2d 337. When carefully read and considered there will be found no real conflict in these opinions. Nor is it necessary for this Court to blaze the way out of the imaginary wilderness of confusion in which the respondent finds itself by reason of this opinion. *Page 27 
A plain question of the constitutionality of a legislative Act was squarely presented to the Court for determination by the co-relators and however much the Court may deplore any real or imaginary unfortunate conditions which may arise by a determination of the question, the Court cannot evade the duty it owes to every citizen to protect him against invasion of his constitutional rights.
The petition for a re-hearing should be denied.
ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.